Case 20-41308      Doc 127     Filed 03/13/20 Entered 03/13/20 15:51:28          Main Document
                                           Pg 1 of 9



                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

                                                         Chapter 11
        In re:
                                                         Case No. 20-41308-659
     FORESIGHT ENERGY LP, et al.,
                                                         Jointly Administered
                           Debtors.


                                CERTIFICATE OF SERVICE

        I, Kelsey L. Gordon, depose and say that I am employed by Prime Clerk LLC (“Prime
 Clerk”), the proposed claims and noticing agent for the Debtors in the above-captioned chapter
 11 cases.

        On March 12, 2020, at my direction and under my supervision, employees of Prime Clerk
 caused the following document to be served by the method set forth on the Master Service List
 attached hereto as Exhibit A; and via first class mail on the Banks Service List attached hereto
 as Exhibit B:

    •    Interim Order (A) Authorizing Continued Use of the Debtors' Existing Cash Management
         System; (B) Authorizing Use of Existing Bank Accounts and Business Forms; (C)
         Granting a Limited Waiver of Requirements of Section 345(b) of the Bankruptcy Code;
         (D) Authorizing Continuation of Ordinary Course Intercompany Transactions; (E)
         Granting Administrative Expense Priority Status to Postpetition Intercompany Claims;
         and (F) Granting Related Relief [Docket No. 109]


 Dated: March 13, 2020
                                                             /s/ Kelsey L. Gordon
                                                             Kelsey L. Gordon
 State of New York
 County of New York

 Subscribed and sworn to (or affirmed) before me on March 13, 2020, by Kelsey L. Gordon
 proved to me on the basis of satisfactory evidence to be the person who appeared before me.

 /s/ Chanel C Pagan
 Notary Public, State of New York
 No. 01PA6339351
 Qualified in Bronx County
 Commission Expires March 28, 2020



                                                                                       SRF 40615
Case 20-41308   Doc 127   Filed 03/13/20 Entered 03/13/20 15:51:28   Main Document
                                      Pg 2 of 9


                                    Exhibit A
                                                                                                  Exhibit A
                                                                                              Master Service List
                                                                                           Served as set forth below
                     DESCRIPTION                                      NAME                                    ADDRESS                                                               EMAIL                  METHOD OF SERVICE
                                                                                       Attn: Ira Dizengoff and Brad Kahn
                                                                                       1 Bryant Park                                           idizengoff@akingump.com
Counsel to the Ad Hoc First Lien Group            Akin Gump Strauss Hauer & Feld LLP   New York NY 10036                                       bkahn@akingump.com                                      Email
                                                                                       Attn: Ira Dizengoff and Brad Kahn
                                                                                       1 Bryant Park                                           idizengoff@akingump.com
Counsel to the DIP Lenders                        Akin Gump Strauss Hauer & Feld LLP   New York NY 10036                                       bkahn@akingump.com                                      Email
                                                                                       Attn: Richard W. Engel, Jr., John G. Willard, Kathyrn
                                                                                       Redmond                                                 rengel@atllp.com




                                                                                                                                                                                Case 20-41308
                                                                                       7700 Forsyth Boulevard, Suite 1800                      jwillard@atllp.com
Counsel to the Debtors and Debtors in Possession Armstrong Teasdale, LLP               St. Louis MO 63105                                      kredmond@atllp.com                                      Email
                                                                                       Attn: Brian A. Glasser
                                                                                       209 Capitol Street
Counsel to Reserves                               Bailey & Glasser LLP                 Charleston WV 25301                                                                                             First Class Mail
                                                                                       Attn: Luther J. Grafe
                                                                                       11191 Illinois Route 185
Top 20 Unsecured Creditor                         Bankdirect Capital Finance           Hillsboro IL 62049                                      lgrafe@bankdirectcapital.com                            Email




                                                                                                                                                                                Doc 127
                                                                                       Attn: Christopher P. Schueller and Timothy Palmer
                                                                                       Union Trust Building
                                                                                       501 Grant Street, Suite 200                             christopher.schueller@bipc.com
Counsel to the Facilities Agent (Huntington)      Buchanan Ingersoll & Rooney PC       Pittsburgh PA 15219‐4413                                timothy.palmer@bipc.com                                 Email
                                                                                       Attn: Thomas H. Riske, Esq., Christopher J. Lawhorn,
                                                                                       Esq.




                                                                                                                                                            Filed 03/13/20 Entered 03/13/20 15:51:28
                                                                                       120 South Central Avenue
                                                                                       Ste. 1800
Counsel to Javelin Global Commodities (UK) Ltd.   Carmody MacDonald P.C.               St. Louis MO 63105                                      thr@carmodymacdonald.com                                Email
                                                                                       Attn: Ronald Hewitt
                                                                                       The New York Times Building
                                                                                       620 Eighth Avenue




                                                                                                                                                                        Pg 3 of 9
Counsel to the Indenture Trustee (Wilmington)     Covington & Burling LLP              New York NY 10018‐1405                                  rhewitt@cov.com                                         Email
                                                                                       Attn: Steve McCullick
                                                                                       9150 96th Avenue
Top 20 Unsecured Creditor                         Dewind One Pass Trenching LLC        Zeeland MI 49464                                        steve@dewindonepass.com                                 Email
                                                                                       Attn: Nick Johnson
                                                                                       P.O Box 403943
Top 20 Unsecured Creditor                         Fabick Mining Inc                    Atlanta GA 30384‐3943                                   nicholas.johnson@fabickmining.com                       Email
                                                                                       Attn: Shawn Collins
                                                                                       654 Main Street
Top 20 Unsecured Creditor                         Flanders Electric Motor Service      Rockwood PA 15557                                       scollins@flandersinc.com                                Email
                                                                                       Attn: President or General Counsel
                                                                                       One Metropolitan Square , 211 North Broadway
                                                                                       Suite 2600
Debtors                                           Foresight Energy LP                  St. Louis MO 63102                                                                                              First Class Mail




                                                                                                                                                                                Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308‐659                                                                   Page 1 of 5
                                                                                          Exhibit A
                                                                                       Master Service List
                                                                                    Served as set forth below
                   DESCRIPTION                                  NAME                                  ADDRESS                                           EMAIL                  METHOD OF SERVICE
                                                                                Attn: Steve Williams
                                                                                P.O Box 952121
Top 20 Unsecured Creditor                    Fuchs Lubricants Co                St Louis MO 63195‐2121             Steve.Williams@fuchs.com                                Email
                                                                                Attn: John Richards
                                                                                P.O Box 71735
Top 20 Unsecured Creditor                    Heritage Cooperative Inc           Chicago IL 60694‐1735              jrichards@heritagecooperative.com                       Email
                                                                                Centralized Insolvency Operation
                                                                                2970 Market Street




                                                                                                                                                    Case 20-41308
                                                                                Mail Stop 5 Q30 133
Internal Revenue Service                     Internal Revenue Service           Philadelphia PA 19104‐5016                                                                 First Class Mail
                                                                                Centralized Insolvency Operation
                                                                                Insolvency 5334 STL
                                                                                P.O. Box 7346
Internal Revenue Service                     Internal Revenue Service           Philadelphia PA 19101‐7346                                                                 First Class Mail
                                                                                Attn: Jeff Hurt
                                                                                29425 Chagrin Blvd., Suite 300
Top 20 Unsecured Creditor                    International Belt Sales LLC       Pepper Pike OH 44122               JEFFREYCHURT@aol.com                                    Email




                                                                                                                                                    Doc 127
                                                                                Attn: William Baker
                                                                                P.O Box 4835
Top 20 Unsecured Creditor                    Irwin Mine And Tunneling Supply    Evansville IN 47724                wbaker@irwincar.com                                     Email
                                                                                Attn: Jay Bazemore
                                                                                P.O Box 465
Top 20 Unsecured Creditor                    Jabo Supply Corporation            West Frankfort IL 62896            jbazemore@jabosupply.com                                Email




                                                                                                                                Filed 03/13/20 Entered 03/13/20 15:51:28
                                                                                Attn: Tony Calandra
                                                                                P.O Box 603800
Top 20 Unsecured Creditor                    Jennchem Mid‐West                  Charlotte NC 28260‐3800            tcalandra@jennmar.com                                   Email
                                                                                Attn: Tony Calandra
                                                                                P.O Box 603800
Top 20 Unsecured Creditor                    Jennmar of West Kentucky Inc.      Charlotte NC 28260‐3800            tcalandra@jennmar.com                                   Email




                                                                                                                                            Pg 4 of 9
                                                                                Attn: Tony Calandra
                                                                                P.O Box 405655
Top 20 Unsecured Creditor                    Jennmar Services                   Atlanta GA 30384‐5655              tcalandra@jennmar.com                                   Email
                                                                                Attn: Nick Johnson
                                                                                364 Libson Street
Top 20 Unsecured Creditor                    John Fabick Tractor Company        Canfield OH 44406‐0369             nicholas.johnson@fabickmining.com                       Email
                                                                                Attn: Nick Johnson
                                                                                PO Box 369
Top 20 Unsecured Creditor                    John Fabick Tractor Company        Canfield OH 44406‐0369             nicholas.johnson@fabickmining.com                       Email
                                                                                Attn: Dan Spears
                                                                                P.O Box 504794
Top 20 Unsecured Creditor                    Joy Global Conveyors Inc           St Louis MO 63150‐4794             dan.spears@mining.komatsu                               Email
                                                                                Attn: Dan Spears
                                                                                P.O Box 504794
Top 20 Unsecured Creditor                    Joy Global Undergound Mining LLC   St. Louis MO 63150‐4794            dan.spears@mining.komatsu                               Email




                                                                                                                                                    Main Docum
        In re: Foresight Energy LP, et al.
        Case No. 20‐41308‐659                                                              Page 2 of 5
                                                                                                    Exhibit A
                                                                                                Master Service List
                                                                                             Served as set forth below
                    DESCRIPTION                                             NAME                                 ADDRESS                                                   EMAIL                  METHOD OF SERVICE
                                                                                          Attn: Daniel I. Waxman
Counsel to Indemnity National Insurance                                                   340 S. Broadway, Suite 100
Company                                              Kewa Financial Inc.                  Lexington KY 40508                          diw@kewafinancial.com                                   Email
                                                                                          Attn: Nicole L. Greenblatt
                                                                                          601 Lexington Avenue
Counsel to Murray Energy Corporation                 Kirkland & Ellis LLP                 New York NY 10022                                                                                   First Class Mail
                                                                                          Attn: Wendi Alper‐Pressman
Counsel to Natural Resource Partners L.P., WPP                                            Pierre Laclede Center




                                                                                                                                                                       Case 20-41308
LLC, HOD LLC, Independence Land Company, LLC,                                             7701 Forsyth Boulevard                      wpressman@lathropgpm.com
and Williamson Transport LLC                   Lathrop GPM LLP                            Clayton MO 63105                            wendi.alper‐pressman@lathropgpm.com                     Email
                                                                                          Attn: General Counsel
                                                                                          48 Wall Street, 27th Floor
Counsel to the Term Agent (Lord Securities)          Lord Securities Corporation          New York NY 10043                                                                                   First Class Mail
                                                                                          Attn: General Counsel
Counsel to the Collateral Trustee under the                                               48 Wall Street, 27th Floor
Debtors' secured debt facilities (lord Securities)   Lord Securities Corporation          New York NY 10043                                                                                   First Class Mail
                                                                                          Attn: Dave Mayo, Todd Thompson




                                                                                                                                                                       Doc 127
                                                                                          P.O Box 28330                               david.mayo@mayowv.com
Top 20 Unsecured Creditor                            Mayo Manufacturing Co Inc            St. Louis MO 63146                          todd.thompson@mayowv.com                                Email
                                                                                          Attn: Dennis F. Dunne and Parker Milender
                                                                                          55 Hudson Yards                             ddunne@milbank.com
Counsel to the Ad Hoc Crossover Group                Milbank LLP                          New York NY 10001                           pmilender@milbank.com                                   Email
                                                                                          Attn: Bob Purvis




                                                                                                                                                   Filed 03/13/20 Entered 03/13/20 15:51:28
                                                                                          2853 Ken Gray Blvd.
                                                                                          Suite 4
Top 20 Unsecured Creditor                            Mine Supply Company                  West Frankfort IL 62896                     bob.purvis@purvisindustries.com                         Email
                                                                                          Attn: Patrick D. Cloud
                                                                                          P.O Box 742784
Top 20 Unsecured Creditor                            Mt Olive & Staunton Coal Co Trust    Atlanta GA 30374‐2784                       pcloud@heylroyster.com                                  Email




                                                                                                                                                               Pg 5 of 9
                                                                                          Attn: President or General Counsel
                                                                                          5260 Irwin Road
Natural Resource Partners L.P.                       Natural Resource Partners L.P.       Huntington WV 25705                                                                                 First Class Mail
                                                                                          Attn: Greg Wooten
                                                                                          372 Park Lane
Top 20 Unsecured Creditor                            Natural Resource Partners LLP        Herrin IL 62948                             gwooten@wpplp.com                                       Email
                                                                                          Attn: US Trustee
                                                                                          111 S. 10th Street
Office of the United States Trustee for the Eastern                                       Suite 6.353
District of Missouri                                Office of the United States Trustee   St. Louis MO 63102                                                                                  First Class Mail
                                                                                          Attn: Pedro Jimenez, Irena Goldstein
                                                                                          200 Park Ave                                pedrojimenez@paulhastings.com
Counsel to Javelin and Uniper                        Paul Hastings LLP                    New York NY 10166                           irenagoldstein@paulhastings.com                         Email




                                                                                                                                                                       Main Docum
         In re: Foresight Energy LP, et al.
         Case No. 20‐41308‐659                                                                      Page 3 of 5
                                                                                                         Exhibit A
                                                                                                     Master Service List
                                                                                                  Served as set forth below
                    DESCRIPTION                                     NAME                                           ADDRESS                                                             EMAIL                  METHOD OF SERVICE
                                                                                            Attn: Paul M. Basta, Alice Belisle Eaton, Samuel E.
                                                                                            Lovett                                                pbasta@paulweiss.com
                                                 Paul, Weiss, Rifkind, Wharton & Garrison   1285 Avenue of the Americas                           aeaton@paulweiss.com
Counsel to the Debtors and Debtors in Possession LLP                                        New York NY 10019                                     slovett@paulweiss.com                                   Email
                                                                                            Attn: Peter Freissle
                                                                                            P.O Box 827
Top 20 Unsecured Creditor                        Polydeck Screen Corporation                Pound VA 24279                                        p.freissle@polydeck.com                                 Email
                                                                                            Attn: Pat Popicg




                                                                                                                                                                                   Case 20-41308
                                                                                            46226 National Road
Top 20 Unsecured Creditor                        R M Wilson Co Inc                          St Clairsville OH 43950                               ppopicg@rmwilson.com                                    Email
                                                                                            Attn: Bill Lawrence
                                                                                            610 Sneed Road
Top 20 Unsecured Creditor                        Rggs Land & Minerals                       Carbondale IL 62902                                   blawrence@sginterests.com                               Email
                                                                                            Attn: Patricia I. Chen
                                                                                            Prudential Tower, 800 Boylston Street
Counsel to the DIP Agent                         Ropes & Gray                               Boston MA 02199‐3600                                  patricia.chen@ropesgray.com                             Email
                                                                                            Attn: Secretary of the Treasury




                                                                                                                                                                                   Doc 127
Securities and Exchange Commission ‐                                                        100 F Street, NE
Headquarters                                     Securities & Exchange Commission           Washington DC 20549                                   secbankruptcy@sec.gov                                   Email
                                                                                            Attn: Bankruptcy Department
                                                                                            175 W. Jackson Boulevard
Securities & Exchange Commission ‐ Chicago       Securities & Exchange Commission ‐ Chicago Suite 900                                             secbankruptcy@sec.gov
Office                                           Office                                     Chicago IL 60604                                      bankruptcynoticeschr@sec.gov                            Email




                                                                                                                                                               Filed 03/13/20 Entered 03/13/20 15:51:28
                                                                                            Attn: Christopher J. Gannon
                                                                                            P.O Box 890889
Top 20 Unsecured Creditor                        Snf Mining Inc                             Charlotte NC 28289‐0889                               cgannon@snfhc.com                                       Email
                                                                                            Attn: John Spoor
                                                                                            P.O Box 603800
Top 20 Unsecured Creditor                        State Electric Supply Co                   Charlotte NC 28260‐3800                               john.spoor@stateelectric.com                            Email




                                                                                                                                                                           Pg 6 of 9
                                                                                            Attn: Bankruptcy Department
                                                                                            100 West Randolph Street
Attorney General for the State of Illinois       State of Illinois Attorney General         Chicago IL 60601                                      webmaster@atg.state.il.us                               Email
                                                                                            Attn: Bankruptcy Department
                                                                                            Supreme Court Building, 207 W. High St.
Attorney General for the State of Missouri       State of Missouri Attorney General         Jefferson City MO 65102                               attorney.general@ago.mo.gov                             Email
                                                                                            Attn: Bankruptcy Department
                                                                                            30 E. Broad St., 14th Floor
Attorney General for the State of Ohio           State of Ohio Attorney General             Columbus OH 43215                                                                                             First Class Mail
                                                                                            Attn: Nicholas F. Kajon, Constantine D. Pourakis,
                                                                                            Andreas D. Milliaressis
                                                                                            485 Madison Avenue                                    nfk@stevenslee.com
                                                                                            20th Floor                                            cp@stevenslee.com
Counsel to Kenneth S. Grossman Pension Plan      Stevens & Lee, P.C.                        New York NY 10022                                     adm@stevenslee.com                                      Email




                                                                                                                                                                                   Main Docum
         In re: Foresight Energy LP, et al.
         Case No. 20‐41308‐659                                                                           Page 4 of 5
                                                                                                      Exhibit A
                                                                                                  Master Service List
                                                                                               Served as set forth below
                    DESCRIPTION                                      NAME                                          ADDRESS                                                    EMAIL                  METHOD OF SERVICE
                                                                                            Attn: Fredrik Knutsen
                                                                                            150 West Main Street, Suite 1600
Top 20 Unsecured Creditor                         T. Parker Host                            Norfolk VA 23510                             Fredrik.Knutsen@tparkerhost.com                         Email
                                                                                            Attn: Mark V. Bossi
                                                                                            One US Bank Plaza
Counsel to Ad Hoc First Lien Group                Thompson Coburn LLP                       St. Louis MO 63101                           mbossi@thompsoncoburn.com                               Email
                                                                                            Attn: Henry Looney
                                                                                            P.O Box 71206




                                                                                                                                                                          Case 20-41308
Top 20 Unsecured Creditor                         United Central Industrial Supply          Chicago IL 60694‐1206                        Henry.Looney@unitedcentral.net                          Email
                                                                                            Attn: Jeffrey B. Jensen, U.S. Attorney
                                                                                            Thomas Eagleton U.S. Courthouse
United States Attorney’s Office for the Eastern   United States Attorney’s Office for the   111 S. 10th Street, 20th Floor
District of Missouri                              Eastern District of Missouri              St. Louis MO 63102                                                                                   First Class Mail
                                                                                            Attn: Brian Miles, Fredrik Knutsen
                                                                                            P. O. Box 301749                             UBT‐AR@unitedbulkterminals.com
Top 20 Unsecured Creditor                         Us United Bulk Terminal                   Dallas TX 75303‐1749                         Fredrik.Knutsen@tparkerhost.com                         Email
                                                                                            Attn: David Wallace




                                                                                                                                                                          Doc 127
                                                                                            P.O Box 74008932
Top 20 Unsecured Creditor                         Wallace Electrical Systems LLC            Chicago IL 60674‐8932                        Dwallace@wallaceelectricalsystems.com                   Email
                                                                                            Attn: David Wallace
                                                                                            P.O Box 74008932
Top 20 Unsecured Creditor                         Wallace Industrial LLC                    Chicago IL 60674‐8932                        Dwallace@wallaceelectricalsystems.com                   Email
                                                                                            Attn: Jennifer McLain McLemore, Michael D.




                                                                                                                                                      Filed 03/13/20 Entered 03/13/20 15:51:28
                                                                                            Mueller
Counsel to Natural Resource Partners L.P., WPP                                              200 South 10th Street
LLC, HOD LLC, Independence Land Company, LLC,                                               Suite 1600                                   jmclemore@williamsmullen.com
and Williamson Transport LLC                   Williams Mullen                              Richmond VA 23219                            mmueller@williamsmullen.com                             Email
                                                                                            Attn: Brandon Bonfig
                                                                                            50 S 6th Street, Suite 1290




                                                                                                                                                                  Pg 7 of 9
Top 20 Unsecured Creditor                         Wilmington Trust National Assoc           Minneapolis MN 55402                         bbonfig@wilmingtontrust.com                             Email
                                                                                            Attn: Greg Wooten
                                                                                            372 Park Lane
Top 20 Unsecured Creditor                         Wpp LLC                                   Herrin IL 62948                              gwooten@wpplp.com                                       Email




                                                                                                                                                                          Main Docum
         In re: Foresight Energy LP, et al.
         Case No. 20‐41308‐659                                                                        Page 5 of 5
Case 20-41308   Doc 127   Filed 03/13/20 Entered 03/13/20 15:51:28   Main Document
                                      Pg 8 of 9


                                    Exhibit B
                                                                Exhibit B
                                                            Banks Service List
                                                         Served via first class mail

                     NAME                      ADDRESS 1                        ADDRESS 2             CITY                                         STATE POSTAL CODE
  CNB BANK & TRUST                   450 WEST SIDE SQUARE                                       CARLINVILLE                                        IL   62626
                                                                        224 ALLEGHENY STREET,
  F.N.B. WEALTH MANAGEMENT           ATTN: VICKI L. HARRIGER, CTFA      MAIL CODE: HOL          HOLLIDAYSBURG                                      PA   62959
  FIRST SOUTHERN BANK                300 TOWER SQUARE                                           MARION                                             IL   43219




                                                                                                                            Case 20-41308
  THE HUNTINGTON NATIONAL BANK       7 EASTON OVAL                                              COLUMBUS                                           OH   16648




                                                                                                                            Doc 127
                                                                                                        Filed 03/13/20 Entered 03/13/20 15:51:28
                                                                                                                    Pg 9 of 9
In re: Foresight Energy LP, et al.

                                                                                                                            Main Docum
Case No. 20‐41308‐659                                           Page 1 of 1
